Title: To George Washington from Benjamin Walker, 20 December 1784
From: Walker, Benjamin
To: Washington, George



Dear Sir,
New York Decr 20. 1784

My very good friend Governor Clinton has doubtless informed you long since of his intention to ship you some seed Corn & Pease—the former he was disappointed in by the Person who promised to send it to him—the Pease together with a Teirce of Nuts & a small bundle of Trees he gave me in charge

and after waiting a long time in vain for a direct Opportunity to Alexandria I thought it best to ship them to Norfolk—& if as I hope the opportunities from thence to your river are frequent they will soon be forwarded to you by Messrs Hartshorne & Lindley to whom I addressed them—before the Vessell saild for Norfolk a ship was put up for Alexandria but I could not get them back.
It was supposed that on the return of the Marquis we might flatter ourselves with the hope of seeing your Excellency in this City or at least at Philadelphia, in either case I should have been happy in the Opportunity of once more paying you my respects & acknowledging the many obligations I feel myself under for your kind countenance of me whilst in the Army. Since I last had the pleasure to address you I have fulfilled an Engagement of a very long standing with an amiable Girl with whom I enjoy all that comfort your Excellency is so Kind as to wish me in your letter to the Governor —I have also quitted the place of Secretary to the Governor which offered no prospect—and have entered into Trade—in this channell I feel myself best calculated to push thro’ life & my prospects in it are not unfavorable was not my means so very small as to disable me from carrying it on, with ease & satisfaction either to my self or those who favor me with their Commissions—the inability of the public to fulfill their engagements presses harder on none, than on those who have served her most faithfully.
I would write your Excellency the politics of the day but paying all my attention to my little business I scarce know what passes in the great world—Congress are to set here the 11 Jany & are then I am told to make their appointments of Ministers &c.—Mr Jay—Secretary for foreign affairs—Mr Livingston is talk’d of for the Court of London—Genls Knox—Green—Gates—the Baron & Colo. Pickering are all mentioned for Secretary at War—my friend the Baron lives about five miles from this City. Keeps very little company but lives retired I fear his situation is rather desponding.
I pray your Excellency to tender my Respectfull Compliments to Mrs Washington and to believe me with every sentiment of Respect Dr Sr Your most obliged & Obedient humble Servt

Ben. Walker

